

[logo1.jpg]
February 12, 2007


Dr. K.C. Park
c/o eMagin Corporation
10500 NE 8th Street, Suite 1400
Bellevue, WA 98004


As you are aware, the Board of Directors of eMagin Corporation (the “Company”)
has appointed you as Interim Chief Executive Officer and President of the
Company, effective January 8, 2007.


Until such time as the Company enters into a formal employment agreement with
you, at this time, the Compensation Committee and the Board of Directors of the
Company is offering you an annual base salary of $300,000 (the “Base Salary”)
effective as of January 1, 2007 (the “Effective Date”) plus a quarterly increase
in your Base Salary in the amount of $12,500 per fiscal quarter through December
31, 2007. At this time, your Base Salary would be $350,000.00. Further, the
Company agrees that it will provide you with the use of a Company credit card
with an initial deposit in the amount of $10,000. All travel and expenses for
all Directors and Executive Officers must be approved in advance by the Chairman
of the board or his designated representative.


Moreover, the Company shall issue to you an aggregate of 250,000 restricted
shares of common stock of the Company within 10 business days of the completion
of a change of control of the Company, whether occurring as a result of single
or multiple events, such as sale of the Company through the sale of stock or
equivalent interest representing a majority of the Company, or a sale or
transfer of all, or a majority of, the Company’s assets (a “Change in Control”).
If a Change in Control transaction is completed, the Company will pay to you an
equivalent of three month’s salary unless a senior executive position is offered
in the new organization.


The undersigned hereby confirms that the execution of this letter agreement
shall serve as the undersigned’s agreement with the terms set forth herein.


On behalf of the Board of Directors and the Company, we believe that you are and
will continue to be an invaluable part of the success of the Company and we
thank you for all your continued efforts.
 

       
EMAGIN CORPORATION
 
   
   
    By:   /s/ Thomas Paulsen  

--------------------------------------------------------------------------------

Name: Thomas Paulsen 
 
Title: Chairman of the Board and the Compensation
Committee 



 


ACKNOWLEDGED AND AGREED:

 
/s/ K.C. Park

--------------------------------------------------------------------------------

Dr. K.C. Park    

